Order entered on March 2, 1961, granting plaintiff’s motion to amend the complaint, unanimously reversed on the law, on the facts and in the exercise of discretion, with $20 costs and disbursements to the appellant, and the motion of the plaintiff to amend the complaint and the bill of particulars denied, with $10 costs. This action was begun November 21, 1956, by the service of a summons. A verified complaint was served February 9, 1957. At that time plaintiff alleged the accident, a fall upon icy steps, occurred April 9, 1956. The bill of particulars, .refers to some confinement to bed and home from April 19, 1956. Now, over four years later, plaintiff seeks to amend her complaint to change the date of the alleged accident from April 9, 1956 to March 19, 1956. No sufficient reason is shown to excuse the delay. Since no report of the accident was made to anyone at the premises, and defendant alleges its first notice of the accident was upon receipt of a letter dated September 24, 1956, the amendment sought would in our opinion unduly prejudice the defendant. Concur — Breitel, J. P., Rabin, Valente, McNally and Stevens, JJ.